DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending in this office action, of which claims 1, 9 and 17 are independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The claims 1, 9 and 17 recite a document search apparatus and method for searching one or more related documents which relates to a query, extracting one or more topics of the one or more related documents, determining a display order of the one or more documents by using trained model and generating summaries of the one or more related documents for each of the one or more topics, as drafted, under its broadest reasonable interpretation, covers performance of the limitation as a certain method of organizing human activity but for the recitation of an apparatus. For example, the “determine” steps in the context of this claim encompasses determining a display order of the related documents and display the summaries of documents, which corresponds to the concepts of organizing documents based on relevancy and display the order of documents. The claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as certain method of organizing human activity but for the recitation of an apparatus with generic display method or techniques to perform the recited operation.The claim falls within the “Certain method of organizing human activity” grouping of abstract ideas. Accordingly, claims 1, 9 and 17 recites abstract idea.
This judicial exception is not integrated into a practical application because the claim recites additional elements “processor”, “trained model”, of claims 1 and 9, “an ordering model”, and “a summary generation model” in claim 17. The processor is for the document search apparatus for performing the recited functions, the trained model for ordering document, the ordering model for determining display order and the summary generation model to generate summary. These are recited at a high level of generality (i.e., display order of documents). Accordingly, this additional limitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements recited in the claims amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept. Therefore, the claims are not patent eligible.

Further the limitations in the dependent claims 2-8, and 10-16 merely group the summaries of related documents, related document groups based on topic, identical topic, related question and answer sentence and performing certain method of organizing human activity, without adding significant more. There is no indication that the element improves the functioning of a computer or improve any other technology. It merely provides conventional computer implementation. Therefore, the claims do not amount to more than the abstract idea.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a trained model which generates the 10display order” in claims 1 and 9.	
“an ordering model determining a display order” in claim 17.
“a summary generation model generating the summary” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification page 12 and Fig. 6 as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9, the generating step recite “a determination result of the display order” is not clear as to the determination result.
Claims 7, 13 and 15 recite “the related document has a structure that a first document and a second document which relates to the first 10document are paired” is unclear as to the related document and structure.
Claim 7 recites “displays the first document and a summary of the second document as a set, in a group of the related documents that a plurality of related documents are grouped by being regarded as including an identical 15topic” is unclear.
Claims 3 and 11 recite “the number of relevant documents” lack antecedent basis.
Claim 17 recites “generate an ordering model determining a display order such that a first document to which interest information is added, among the documents which are input, has an upper rank in the display order, by training a 15first model using a plurality of documents which are comparison targets as input data and the interest information as correct answer data, the interest information indicating that a user has an interest in one of the documents” is not clear. Applicant is suggested to improve the clarity of the claim language. 
 Claim 17 recites “generate a summary generation model generating the summary of a second document, by training a second model which shares a part of layers with the first model using the first document and the second document as input data and a summary of the second document as correct answer data, the second document being a document paired with the first document.” Is unclear. Applicant is suggested to improve the clarity of claim language.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashikawa et al., US 20170263265 A1 (hereinafter “Ashikawa”).

As to claims 1 and 9,
Ashikawa teaches a document search apparatus (Ashikawa, para 0099, Fig. 12 describe a conference support system) comprising a processor configured to: 
search, from a plurality of documents, one or more 5related documents which relate to a query (Ashikawa, paragraph 0098, searching matched text data stored in HDD);
extract one or more topics of the one or more related documents (Ashikawa, paragraph 0098, the summary generator 25 compares the text data of the speech of each of the conference participants with the text data of the topic in the past conferences that are extracted in advance); 
determine a display order of the one or more related documents by using a trained model which generates the 10display order and summaries of documents (Ashikawa, paragraph 0103-0105, if the conference participant has spoken for three minutes, the summary generator 25 generates a summary of three sentences. In addition, if the conference participant has spoken three times, the summary generator 25 displays three keywords. If the conference participant has spoken for a long time, or if the conference participant has spoken many times, the speech is most likely important. Thus, it is possible to generate a summary with the length of sentence according to the importance of speech); and 
generate summaries of the one or more related documents for each of the one or more topics, by using a determination result of the display order and the trained model (Ashikawa, paragraph 0105, if the conference participant has spoken for three minutes, the summary generator 25 generates a summary of three sentences. In addition, if the conference participant has spoken three times, the summary generator 25 displays three keywords. If the conference participant has spoken for a long time, or if the conference participant has spoken many times, the speech is most likely important. Thus, it is possible to generate a summary with the length of sentence according to the importance of speech, by generating the summary in which the length of sentence is adjusted according to the length of time or the number of times the conference participant has spoken).  

As to claims 2 and 10,
 The apparatus according to claim 1, wherein the processor is further configured to group the summaries of the one or more related documents for each of the one or more topics, and to display the grouped summaries (Ashikawa, paragraph 0105, it is possible to generate a summary with the length of sentence according to the importance of speech, by generating the summary in which the length of sentence is adjusted according to the length of time or the number of times the conference participant has spoken).  

As to claims 3 and 11,
The apparatus according to claim 2, wherein the 20processor displays the summaries in an order from a topic with respect to which the number of related documents grouped for the same topic is greatest (Ashikawa, paragraph 0105, if the conference participant has spoken for three minutes, the summary generator 25 generates a summary of three sentences. In addition, if the conference participant has spoken three times, the summary generator 25 displays three keywords. If the conference participant has spoken for a long time, or if the conference participant has spoken many times, the speech is most likely important. Thus, it is possible to generate a summary with the length of sentence according to the importance of speech, by generating the summary in which the length of sentence is adjusted according to the length of time or the number of times the conference participant has spoken)..  

As to claims 4 and 12,
The apparatus according to claim 2, wherein the processor adds a label to each topic, the label being 25based on an occurrence frequency of each topic along a time sequence ((Ashikawa, paragraph 0105, if the conference participant has spoken for three minutes, the summary generator 25 generates a summary of three sentences. In addition, if the conference participant has spoken three times, the summary generator 25 displays three keywords. If the conference participant has spoken for a long time, or if the conference participant has spoken many times, the speech is most likely important. Thus, it is possible to generate a summary with the length of sentence according to the importance of speech, by generating the summary in which the length of sentence is adjusted according to the length of time or the number of times the conference participant has spoken).  

As to claims 5 and 13,
The apparatus according to claim 1, wherein the20F0373- 32 - related document has a structure that a first document and a second document which relates to the first document are paired ((Ashikawa, paragraph 0105, if the conference participant has spoken for three minutes, the summary generator 25 generates a summary of three sentences. In addition, if the conference participant has spoken three times, the summary generator 25 displays three keywords. If the conference participant has spoken for a long time, or if the conference participant has spoken many times, the speech is most likely important. Thus, it is possible to generate a summary with the length of sentence according to the importance of speech, by generating the summary in which the length of sentence is adjusted according to the length of time or the number of times the conference participant has spoken).  
As to claims 6 and 14,
The apparatus according to claim 5, wherein the 5processor generates a summary of at least the second document (Ashikawa, paragraph 0105, if the conference participant has spoken for three minutes, the summary generator 25 generates a summary of three sentences. In addition, if the conference participant has spoken three times, the summary generator 25 displays three keywords. If the conference participant has spoken for a long time, or if the conference participant has spoken many times, the speech is most likely important. Thus, it is possible to generate a summary with the length of sentence according to the importance of speech, by generating the summary in which the length of sentence is adjusted according to the length of time or the number of times the conference participant has spoken).  

As to claims 7 and 15,
The apparatus according to claim 2, wherein the related document has a structure that a first document and a second document which relates to the first 10document are paired, and the processor displays the first document and a summary of the second document as a set, in a group of the related documents that a plurality of related documents are grouped by being regarded as including an identical 15topic (Ashikawa, paragraph 0097-0098, The topic information is an example of sentence information, and the HDD 14 is an example of a sentence information storage. if there is any speech that matches with or sounds close to the topic in the past conferences, the summary generator 25 summarizes the subtitle of the speech of the conference participant that matches with or sounds close to the topic in the past conferences, into the words of the topic that are stored in the HDD 14. The summary generator 25 then displays the summarized subtitle).  
As to claims 8 and 16,
The apparatus according to claim 5, wherein the first document is a question sentence, and the second document is an answer sentence to the question sentence (Ashikawa, paragraph 0096, the summary generator 25 has generated the summary for each speech of the conference participants. In the second embodiment, the summary generator 25 extracts a predetermined sentence such as a topic from the proceedings of the past conferences, and generates the summary per topic).  
As to claim 17,
Ashikawa teaches a learning apparatus (Ashikawa, paragraph 0072, the speech recognizer 22 of the shared machine 1 performs a speech recognition process based on the speech data of the acquired fifth speech, and generates text data corresponding to the speech recognition result) comprising a processor 10configured to: 
generate an ordering model determining a display order such that a first document to which interest information is added, among the documents which are input, has an upper rank in the display order, by training a 15first model using a plurality of documents which are comparison targets as input data and the interest information as correct answer data, the interest information indicating that a user has an interest in one of the documents (See the 35 USC 112 rejection. Ashikawa, paragraph 0103-0105, if the conference participant has spoken for three minutes, the summary generator 25 generates a summary of three sentences. In addition, if the conference participant has spoken three times, the summary generator 25 displays three keywords. If the conference participant has spoken for a long time, or if the conference participant has spoken many times, the speech is most likely important. Thus, it is possible to generate a summary with the length of sentence according to the importance of speech); and 
20generate a summary generation model generating the summary of a second document, by training a second model which shares a part of layers with the first model using the first document and the second document as input data and a summary of the second document as correct answer 25data, the second document being a document paired with the first document(See the 35 USC 112 rejection. Ashikawa, paragraph 0105, if the conference participant has spoken for three minutes, the summary generator 25 generates a summary of three sentences. In addition, if the conference participant has spoken three times, the summary generator 25 displays three keywords. If the conference participant has spoken for a long time, or if the conference participant has spoken many times, the speech is most likely important. Thus, it is possible to generate a summary with the length of sentence according to the importance of speech, by generating the summary in which the length of sentence is adjusted according to the length of time or the number of times the conference participant has spoken).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Liu et al. (US 20050154702 A1) discloses methods, apparatus, and systems for computer aided authoring. Included are: a method for browsing an electronic document, an apparatus for aided authoring, an electronic document browser, a method for retrieving an electronic document, a system for retrieving electronic documents, a method for subscribing and publishing an electronic document as well as a system for subscribing and publishing electronic documents. An example method for computer aided authoring includes: generating one or more topic summaries based on an electronic document while a writer is writing said electronic document, wherein the reliability of the topic summary is ensured by the writer; and saving said topic summary information in correspondence with said electronic document.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



8/9/2022

/NARGIS SULTANA/Examiner, Art Unit 2164